DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 08/08/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (“Nam”) (US 2019/0393444 A1) in view of Zhang et al. (“Zhang”) (US 2020/0127066 A1) and further in view of Zheng et al. (US 2021/0083023 A1).
Regarding claim 1, Nam discloses a display device (electronic device ED may display an image IM through a display surface ED-IS, para. 0071) comprising:
a sensor configured to detect a user’s biometric information (the electronic optical module ELM (e.g., the camera module CM), para. 0150);
a display panel including a substrate disposed on the sensor (the display panel DP may include a base layer BL, para. 0098), a pixel defining layer disposed on the substrate, and a light emitting element disposed in an opening of the pixel defining layer (the display element layer DP-OLED may include a pixel defining layer PDL, para. 0114), wherein the display panel has a transmission area that overlaps the sensor when viewed from a plane (an opening FM-OP corresponding to at least the transmission area TA, para. 0147, fig. 6C).
Nam does not specifically disclose an optical layer comprising a first hole that overlaps the transmission area.
In a similar field of endeavor of display screen, Zhang discloses an optical layer comprising a first hole that overlaps the transmission area (a light blocking film 3 comprises imaging pinholes 31, fig. 11, para. 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to incorporate the optical layer and the hole as taught by Zhang in the system of Nam in order to pass the light to light path and light guide effectively.
The combination of Nam and Zhang does not specifically disclose the pixel defining layer is opaque and includes a second hole overlapping the first hole, and the second hole is filled with a transparent material.
In a similar field of endeavor of display screen, Zheng discloses pixel defining layer (108, fig. 3) is opaque and includes a second hole (112) overlapping a first hole (114), and the second hole is filled with a transparent material (paras. 0048 and 0050-0051).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to incorporate the hole as taught by Zheng in the system of Nam in order increase the light transmittance in the sensing area.
Regarding claim 2, the combination of Nam and Zhang discloses the optical layer comprises a first optical layer disposed in the display panel, and
wherein the first optical layer includes the first hole that overlaps the transmission area (a light blocking film 3 comprises imaging pinholes 31, fig. 11, para. 0060 of Zhang).
Regarding claim 3, the combination of Nam and Zhang discloses the first optical layer is disposed between the substrate and the pixel defining layer (the display panel DP may include a base layer BL, para. 0098 and the display element layer DP-OLED may include a pixel defining layer PDL, para. 0114 of Nam) and (the light-emitting plate 2 may also be a plane light-emitting plate of other structures or mechanisms, so long as it has the previous light-emitting and light- transmitting functions, a light-transmitting substrate 5 is provided between the light blocking film 3 and the image sensor 4, paras. 0063-0064 of Zhang).
Regarding claim 4, the combination of Nam and Zhang discloses the pixel defining layer includes a second hole that overlaps the transmission area (the hole between the pixel defining layer PDL as shown in fig. 7B of Nam and the opening OP of the pixel defining layer PDL is defined as an emission opening to be distinguished from other openings, para. 0115), and
wherein when viewed from the plane, the second hole overlaps the first hole (the second hole overlaps the camera module CM, figs. 6C and 7B of Nam and the pinhole 31 overlaps the image sensor 4, fig. 2 of Zhang).
Regarding claim 5, Nam discloses the pixel defining layer has a black color (para. 0114 of Nam).
Regarding claim 6, the combination of Nam and Zhang discloses when viewed from the plane, the second hole has a second area that is larger than a first area of the
first hole (the second hole overlaps entire the transmission area, fig. 7B of Nam but the first and the first hole is a pinhole as shown in fig. 2 of Zhang).
Regarding claim 7, the combination of Nam and Zhang discloses a second electrode, and wherein the second electrode of the light emitting element comprises a third hole that overlaps the transmission area (the second electrode layer 27 corresponding to the FOV angle of the imaging pinhole 31 are etched to form the corresponding non-light- emitting regions. In other embodiments, the regions of the organic material layer 25, the first electrode layer 26 and the second electrode layer 27 corresponding to the FOV angle of the imaging pinhole 31 may be etched to form the corresponding non- light-emitting regions, para. 0066 of Zhang).
Regarding claim 8, Nam discloses the display panel further comprises a circuit element layer disposed between the substrate and the pixel defining layer (a circuit element layer DP-CL disposed on the base layer BL, para. 0098, fig. 5C and The display element layer DP-OLED may include a pixel defining layer PDL, para. 0114), and
wherein the circuit element layer comprises a fourth hole that overlaps the transmission area (the circuit element layer DP-CL may not overlap the transmission area TA, para. 0145, Fig. 6C).
Regarding claim 9, the combination of Nam and Zhang discloses the optical layer further comprises a second optical layer that is disposed between the display panel and the sensor, and
wherein the second optical layer comprises a lens that is convex upwardly (a light blocking film 72, a transparent material layer 73 and a microlens 74 are provided sequentially on one side of the imaging pixel 71 of the narrow-FOV-pixel image sensor 7, Fig. 18, para. 0078 of Zhang).
Regarding claim 10, the combination of Nam and Zhang discloses an adhesive layer disposed between the display panel and the second optical layer,
wherein the adhesive layer has a first refractive index that is lower than a second refractive index of the second optical layer (a low-refractive index light- transmitting layer 6 is provided between the microlenses 74 and the light-emitting plate 2, and the light emitted by the light- emitting unit 21 is reflected by a target object on or outside the panel 1, successively passes through the light path, the low-refractive index light-transmitting layer 6, the microlens 74, the transparent material layer 73 and the light- transmitting pinhole 721, and then is irradiated onto the imaging pixel 71, para. 0078 of Zhang).
Regarding claim 11, the combination of Nam and Zhang discloses the second optical layer comprises a light blocking layer that is disposed under the lens, and
wherein the light blocking layer comprises a transmission hole that overlaps the transmission area (the light-blocking plate 75 is provided with light-transmitting holes 751. The thickness x of the light- blocking plate 75 and the diameter y of the light-transmitting hole 751 meet, para. 0080 of Zhang).
Regarding claim 12, the combination of Nam and Zhang discloses the second optical layer further comprises: a transmission layer disposed under the lens; and
a light blocking coating layer disposed on a lower surface of the transmission layer, and
wherein the light blocking coating layer comprises a fifth hole that overlaps the transmission area (a light blocking film 72, a transparent material layer 73 and a microlens 74 are provided sequentially on one side of the imaging pixel 71 of the narrow-FOV-pixel image sensor 7 in this embodiment. The light blocking film 72 has light-transmitting pinholes 721 corresponding to the respective microlenses, para. 0078 of Zhang).
Regarding claim 13, Nam discloses an input detection part that includes a plurality of detection electrodes disposed on the pixel defining layer (the display module DM may sense an external input and/or external pressure, depending on a configuration of the functional member FM, para. 0079),
wherein portions of the plurality of detection electrodes that overlap the transmission area are removed (an opening FM-OP corresponding to at least the transmission area TA may be defined in the anti- reflector FM-2, para. 0147).
Regarding claim 19, Nam discloses a display device (electronic device ED may display an image IM through a display surface ED-IS, para. 0071) comprising:
a sensor configured to detect a user’s biometric information (the electronic optical module ELM (e.g., the camera module CM), para. 0150);
a display panel including a substrate disposed on the sensor (the display panel DP may include a base layer BL, para. 0098), a pixel defining layer disposed on the substrate (the display element layer DP-OLED may include a pixel defining layer PDL, para. 0114), and a light emitting element disposed in an opening of the pixel defining layer, wherein the light emitting element has a transmission area (an opening FM-OP corresponding to at least the transmission area TA, para. 0147, fig. 6C).
Nam does not specifically disclose an optical layer comprising a hole that overlaps the transmission area of the light emitting element when viewed from a plane.
In a similar field of endeavor of display screen, Zhang discloses an optical layer comprising a first hole that overlaps the transmission area of the light emitting element when viewed from a plane (a light blocking film 3 comprises imaging pinholes 31, fig. 11, para. 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to incorporate the optical layer and the hole as taught by Zhang in the system of Nam in order to pass the light to light path and light guide effectively.
The combination of Nam and Zhang does not specifically disclose the pixel defining layer is opaque and includes a second hole overlapping the first hole, and the second hole is filled with a transparent material.
In a similar field of endeavor of display screen, Zheng discloses pixel defining layer (108, fig. 3) is opaque and includes a second hole (112) overlapping a first hole (114), and the second hole is filled with a transparent material (paras. 0048 and 0050-0051).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to incorporate the hole as taught by Zheng in the system of Nam in order increase the light transmittance in the sensing area.
Regarding claim 20, Nam discloses a display device (electronic device ED may display an image IM through a display surface ED-IS, para. 0071) comprising:
a display panel including a fingerprint detection area and a camera area (the electronic optical module ELM (e.g., the camera module CM), para. 0150);
a fingerprint sensor disposed under the fingerprint detection area of the display panel (para. 0150);
a camera disposed under the camera area of the display panel (para. 0150); and
wherein the fingerprint detection area comprises a pixel area in which a plurality of pixels is disposed and a non-pixel area that has a light transmittance higher than that of the pixel area, an optical layer overlapping the fingerprint detection area (the electronic optical module ELM (e.g., the camera module CM) may receive external light through the transmission area TA. Since structures reducing a light transmittance in an area corresponding to the transmission area TA are removed, operation reliability of the electronic optical module ELM may be improved, para. 0150); and
each of the pixels include a pixel defining layer (PDL, fig. 5C) in which an opening is formed and a light emitting element (OLED) disposed in the opening (an opening OP may be defined in the pixel defining layer PDL. The opening OP of the pixel defining layer PDL may expose at least a portion of the first electrode AE. The opening OP of the pixel defining layer PDL is defined as an emission opening, para. 0115).
Nam does not specifically disclose an optical layer has a hole that overlaps the non-pixel area.
In a similar field of endeavor of display screen, Zhang discloses an optical layer comprising a first hole that overlaps the non-pixel area (a light blocking film 3 comprises imaging pinholes 31, fig. 11, para. 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to incorporate the optical layer and the hole as taught by Zhang in the system of Nam in order to pass the light to light path and light guide effectively.
The combination of Nam and Zhang does not specifically disclose the pixel defining layer is opaque and includes a second hole overlapping the first hole, and the second hole is filled with a transparent material.
In a similar field of endeavor of display screen, Zheng discloses pixel defining layer (108, fig. 3) is opaque and includes a second hole (112) overlapping a first hole (114), and the second hole is filled with a transparent material (paras. 0048 and 0050-0051).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to incorporate the hole as taught by Zheng in the system of Nam in order increase the light transmittance in the sensing area.
6.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Zhang and Zheng and further in view of Li (US 2020/0064679 A1).
Regarding claims 14 and 15, the combination of Nam, Zhang and Zheng does not specifically disclose a color filter layer comprises: a first color filter overlapping the light emitting element;
a black matrix overlapping the pixel defining layer; and
a second color filter overlapping the transmission area.
In a similar field of endeavor of display device, Li discloses a color filter layer comprises:
a first color filter overlapping the light emitting element;
a black matrix overlapping the pixel defining layer; and
a second color filter overlapping the transmission area (the CF layer 160 includes a plurality of filter units 161 arranged in an array, a black matrix 162 disposed between adjacent filter units 161, and at least one light shielding strip 163 disposed inside each of the filter units 161 and dividing each of the filter units 161 into a plurality of light transmitting regions. In the embodiment of the present disclosure, each filter unit 161 corresponds to one sub-pixel. That is, light emitted from one filter unit 161 passes through a corresponding grating opening to form a view corresponding to one sub-pixel, para. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the color filter layer as taught by Li in the system of Nam, Zhang and Zheng in order to allow the emitted light is irradiated to the light transmitting region of the filter unit 161 as much as possible.
Regarding claim 16, the combination of Nam, Zhang, Zheng and Li discloses the second color filter comprises a green color filter (figs. 4 and 5 of Li).
Regarding claim 17, the combination of Nam, Zhang, Zheng and Li discloses the second color filter extends from the first color filter (figs. 4 and 5 of Li).
Regarding claim 18, the combination of Nam, Zhang, Zheng and Li discloses the transmission area is provided in plurality (the first grating layer 130 includes grating openings 130a arranged in an array, para. 0047 of Li).
Response to Arguments
7.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693